Exhibit 10.2
 
 
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 


This Fifth Amendment to Amended and Restated Credit Agreement (herein, the
"Amendment") is entered into as of June 28, 2007 by and among Learning Curve
Brands, Inc. (formerly known as RC2 Brands, Inc.) ("LCB"), Learning Curve
International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions
Worldwide Limited ("RCWL"; LCB, LCI, TFY, and RCWL being referred to herein
collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the
Lenders party hereto.
 
PRELIMINARY STATEMENTS
 
A.           The Borrowers, the Lenders and the Administrative Agent entered
into an Amended and Restated Credit Agreement dated as of September 15, 2004 as
heretofore amended (the "Credit Agreement").  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
B.           The Borrowers have requested that the Required Lenders (i) amend
the Interest Coverage Ratio definition and (ii) amend the Restricted Payments
definition, and the Lenders are willing to do so under the terms and conditions
set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.                               AMENDMENTS
 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1.           The definition of "Interest Coverage Ratio" appearing in Section
5.1 of the Credit Agreement shall be amended and restated in its entirety to
read as follows:
 
"Interest Coverage Ratio" means, at any time the same is to be determined, the
ratio of (a) EBITDA of the Company for the four consecutive fiscal quarters of
the Company then ended minus Capital Expenditures during the same four fiscal
quarters then ended to (b) Interest Expense of the Company for the same four
fiscal quarters then ended plus Restricted Payments (other than up to
$75,000,000 for Restricted Payments permitted by Section 8.12(iii) hereof) made
during the same four fiscal quarters then ended."
 
2.2.           Exhibit E to the Credit Agreement shall be amended and restated
as set forth on Exhibit E attached hereto.
 


--------------------------------------------------------------------------------



SECTION 2.                               CONDITIONS PRECEDENT.
 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.           The Borrowers and the Required Lenders shall have executed and
delivered this Amendment.
 
2.2.           Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.
 
SECTION 3.                               REPRESENTATIONS.
 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
 
SECTION 4.                               MISCELLANEOUS
 
4.1.           Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
 
4.2.           This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Amendment shall be governed by the internal laws of the State of Illinois.
 
[SIGNATURE PAGES FOLLOW.]
 

2

--------------------------------------------------------------------------------


 


This Fifth Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.
 
LEARNING CURVE BRANDS, INC. (f/k/a RC2 Brands, Inc.)
LEARNING CURVE INTERNATIONAL, INC.
THE FIRST YEARS INC., a Massachusetts corporation
RACING CHAMPIONS WORLDWIDE LIMITED
 
By   /s/  Curtis W. Stoelting                                  
      Name:  Curtis W. Stoelting
    Title:  Chief Executive Officer of LCB and LCI,
      President of TFY and Director of RCWL


 
3

--------------------------------------------------------------------------------



Accepted and agreed to as of the date and year first above written.
 
HARRIS N.A., in its individual capacity and
as Administrative Agent


 
By  /s/  Karen Knudsen                   

 
     Name:  Karen Knudsen

       Title:  Managing Director

 


 
NATIONAL CITY BANK

 

 
By /s/  Todd Kustelnik                     

 
      Its:  Vice President



 
U.S. BANK NATIONAL ASSOCIATION



 
By /s/   Jason C. Nadler                   

 
      Its:  Vice President



LASALLE BANK NATIONAL ASSOCIATION


 
By /s/  Michael F. Perry                   

 
     Its:  First Vice President



 
FIFTH THIRD BANK (CHICAGO), a Michigan Banking Corporation



 
By /s/   Kim Puszczewicz                 

         Its:   Vice President


 
THE NORTHERN TRUST COMPANY



 
By /s/  Kanika Agarwal                    

        Its:  Commercial Banking Officer

 
 
ASSOCIATED BANK, N.A.



 
By /s/  Daniel Holzhauer                    

 
      Its:  Vice President



 
CHARTER ONE BANK N.A.

 
By_________________________

 
     Its_______________________


4

--------------------------------------------------------------------------------


